Citation Nr: 1125973	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-11 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to sun exposure and exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972. 

This case initially came before the Board of Veterans' Appeals on appeal from an April 2007 rating decision that was issued by the VA Regional Office (RO) in Jackson, Mississippi.  In August 2009 the Board remanded the case to allow for the scheduling of a videoconference hearing, which was held before the undersigned Acting Veterans Law Judge in December 2009.  In a March 2010 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  The parties then entered into a Joint Motion for Remand (JMR) in January 2011 in which they agreed that the Board did not address an alternate theory of causation for skin cancer, i.e., in-service sun exposure, that was not argued by the Veteran but which was raised by the record.  In accordance with the JMR, in an Order dated in January 2011 the Court vacated the March 2010 decision and remanded the case to the Board.

This case is currently under the jurisdiction of the RO in Winston-Salem, North Carolina.  

The Veteran's attorney has written to the Board asking whether the Veteran's claim on appeal has recently been granted by the RO.  The information available to the Board via VA databases and VA administrative personnel indicates that the benefits sought on appeal have not been granted by the RO at this point in time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In accordance with the instructions set forth in the JMR, which were incorporated by reference into the Court's Order, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

When this case was previously before the Board, the Veteran alleged that he had various skin cancers that were caused by his exposure to ionizing radiation while working aboard the U.S.S. Holland from January 25, 1971 to February 1, 1972.  The Naval Dosimetry Center confirmed the Veteran's exposure and estimated an ionizing radiation skin dose of .099 rem and a gamma and x-ray dose of .296 rem.  The National Institute of Occupational Safety and Health (NIOSH) Interactive Radioepidemiological Program (IREP) computer software calculated 99th percentile values for the probability of causation of the Veteran's individual skin cancers of 3.01% to 6.67%.

On appeal to the Court, the Veteran argued in the alternative that his skin cancer was caused by exposure to the sun while working on the U.S.S. Holland.  The Veteran denied any history of occupational exposure to sunlight other than during his military service.  In the JMR, the parties agreed that a remand was necessary in order to address this additional theory of causation.  In order to do so, a VA examination by an appropriate specialist is necessary.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Board finds that examination by a specialist is needed in this case due to the complexity of the medical issues involved. 

Additionally, the Veteran submitted additional treatment records showing recurrence or progression of his skin cancer.  In light of this, more recent treatment records should be obtained so that the examining physician may accurately assess the nature and etiology of the Veteran's present disability.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   The RO must contact the Veteran and request that he identify all treatment that he received for skin cancer since July 2009.  Based on the response of the Veteran, all identified relevant treatment records should be sought.  If records are identified but cannot be obtained, then the Veteran must be notified of this fact and advised that he may obtain copies of the records himself and send them to VA.

2.  After the above directive is completed, the Veteran must be scheduled for a VA examination by an appropriate specialist physician to determine the most likely etiology of the Veteran's skin cancer.  

The following considerations will govern the examination:

(a) The examiner must review the claims file and state that this was done in his or her report.  

(b) In conjunction with the examination, the examiner must obtain from the Veteran a complete history of his exposure to sunlight before, during, and after his military service.  

(c)The examiner must provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's skin cancers were caused by his exposure to ionizing radiation in service, his exposure to sunlight in service, or a combination of these two factors.  

(d) In doing so, the examiner must discuss the opinion of the Chief Public Health and Environmental Hazards Officer that based on the IREP there is a calculated 99 percentile causation for the individual skin cancers of 3.01% to 6.67% and that it is unlikely that the Veteran's skin cancers were related to his in service exposure to ionizing radiation.  The examiner must indicate whether that opinion remains valid in light of the newly received medical evidence for the period after July 2009, including a May 2011 report that indicates that the Veteran's skin cancer had recurred or progressed.  

(e) The examiner must discuss the Veteran's history of sun exposure before, during, and after service and the effects, if any, of that exposure on the Veteran's eventual development of various skin cancers.  

(f) The examiner must explain whether the combination of the in-service sun exposure and ionizing radiation exposure led to the development of the Veteran's skin cancer alone or in conjunction with other potential causes.  In doing so, the examiner must discuss the various risk factors for skin cancers of the type experienced by the Veteran and explain which of those factors most likely caused the Veteran's particular skin cancers to develop in light of the examination findings and the Veteran's reported history.  

(g) The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

(h) If the examiner is unable to provide the requested opinions, then he or she must fully explain why this is the case in his or her report (for example, whether such inability is due to lack of expertise of the examiner, or inadequate factual information, or a limit as to what is ascertainable under the current state of the art in medical knowledge).  

3.  After completion of the above development, the Veteran's claim must be readjudicated.  If the determination remains adverse to the Veteran, he must be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  

Then, if indicated, this case must be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


